BARTO, Senior Judge, with whom Judge ZOLPER joins,
dissenting.
I reluctantly and respectfully dissent from the learned opinion of the majority in this matter. Under the circumstances of this case, I am not persuaded that this court may receive extrinsic evidence concerning the sentence that the convening authority intended to approve when he took initial action upon the sentence in this matter. It is more judicious to allow an unambiguous initial action by a convening authority to speak for itself.
We are a court of limited jurisdiction with a unique mandate. See United States v. Bauerbach, 55 M.J. 501, 506 (Army Ct.Crim.App.2001). Congress has provided that this *807court “may act only with respect to the findings and sentence as approved by the convening authority.” Uniform Code of Military Justice art. 66(c), 10 U.S.C. § 66(c) [hereinafter UCMJ]. In this ease, the sentence approved by the convening authority was unambiguously stated in his initial action: confinement for nine months and reduction to Private El. There is no mention of a punitive discharge in the initial action. If the initial action were “incomplete, ambiguous, or contain[ed] clerical error,” this court could certainly instruct the convening authority to withdraw the defective action and substitute a corrected one. Rule for Courts-Martial [hereinafter R.C.M.] 1107(g). However, the majority acknowledges that the initial action is neither “incomplete, ambiguous, [nor] erroneous on its face.”
To reach the conclusion that there is “clerical error” in the action, the majority permits the use of extrinsic evidence in the form of an affidavit attesting to the convening authority’s intent to approve a punitive discharge. Such affidavits have been allowed to supplement the trial record when there is no defense objection, see United States v. Pineda, 54 M.J. 298, 299 n. 1 (C.A.A.F.2001), or when the action at issue is facially ambiguous. United States v. Smith, 44 M.J. 788, 791 (N.M.Ct.Crim.App.1996) (allowing an affidavit to explain the intent of the convening authority when the initial action contained a reference to a punitive discharge not otherwise approved in the action), pet. denied, 48 M.J. 349 (C.A.A.F.1997). However, the instant facts are readily distinguishable from such cases because appellant has objected to the consideration of the convening authority’s affidavit, and — most significantly — the initial action is unambiguous containing absolutely no reference to a punitive discharge. Cf. United States v. Robbins, 61 M.J. 60 (C.A.A.F.2005) (holding an initial action ambiguous where that action referred to a punitive discharge that had not been approved by the convening authority).
The majority nevertheless attempts to justify its use of the affidavit by an appeal to necessity. Their opinion states, “In fact, if an action is complete and unambiguous, it would likely be difficult for us to tell, solely from the action itself, that it is erroneous. I respectfully submit that my colleagues underestimate our ability to discern error: obvious errors that could be discovered without recourse to affidavits include, but are certainly not limited to, the identity of the person on whom the sentence was imposed, appellant’s unit of assignment, or the purported approval of a sentence in excess of the jurisdictional limit of the court that imposed it. Moreover, we may always look at the “entire record” in determining whether the findings and sentence are correct in law and fact and should be approved. UCMJ art. 66(c). Many errors and omissions in the initial action should be readily discemable by reference to the staff judge advocate’s recommendation, the addendum, or other documents in or attached to the record of trial without the need for affidavits. The fact that the affidavit at issue is the only evidence of error establishes its relevance to the issue under consideration but not necessarily its admissibility before this court.
Significantly, the majority does not cite (and I am unaware of) any precedent directly on point that extends the use of post-trial affidavits to supply allegedly omitted portions of a facially unambiguous initial action. There may be good reason for this paucity of precedent. “As a general rule, what ought to be of public record must be proved by the record and cannot be contradicted or enlarged by parol evidence.” 29A Am.Jur.2d Evidence § 1104 (2004). Records of formal official action, records of public officers, records of judgments, and “acts of a court of record are also known by its records and cannot be established by parol evidence.” Id. In the absence of “a distinct ambiguity apparent on the face of a public document or record, no extrinsic matter can be considered.” Id. As the President requires a convening authority to reduce to writing his decision as to the sentence imposed at a court-martial and insert the document in the record of trial, R.C.M. 1107(f)(1), it would appear that the initial action by the convening authority is the type of record the contents of which must be proven by the express words of the written action itself.
*808Even if we do not apply the parol-evi-dence rule as such to the instant facts, the statutory and regulatory emphasis on the finality of the initial action by the convening authority provides a substantial reason for disregarding this convening authority’s effort to impeach by post-action affidavit his own unambiguous action. Publication of an unambiguous promulgating order is akin to the announcement of sentence during trial in that it establishes a benchmark beyond which the sentence may not be thereafter increased.1 After publication, “[t]he convening authority may ... recall and modify any action at any time prior to forwarding the record for review, as long as the modification does not result in action less favorable to the accused than the earlier action.” R.C.M. 1107(f)(2) (emphasis added); cf. UCMJ art. 60(e)(2)(C) (prohibiting proceeding in revision from increasing the severity of any portion of the adjudged sentence). Similarly, this court may order the withdrawal and correction of an initial action only when that action is “incomplete, ambiguous, or contains clerical error.” R.C.M. 1107(g). Our sister service court has held that “clerical error” does not include “administrative oversight” such as signing an initial action that includes language suspending a punitive discharge when no such suspension was intended. United States v. Klein, 55 M.J. 752, 756 (N.M.Ct.Crim.App.2001). The reason for such a rule is clear: “[wjhenever it is possible to ‘correct’ court-martial sentences upward after adjournment, that spec-tre [of unlawful command influence] will arise.” Baker, 32 M.J. at 293.
The same rule should apply when the administrative oversight by the convening authority involves, as it does here, signing an initial action and issuing a promulgating order that omit any mention of the punitive discharge adjudged at trial. Under the instant facts, excluding the affidavit at issue respects the finality provided by the twice-published initial action and avoids raising the spectre that the convening authority increased the sentence because of unlawful command influence. Moreover, such a ruling may inspire closer attention to detail on the part of those who prepare initial actions and promulgating orders as well as those who sign them. See Klein, 55 M.J. at 756 n. 3 (“Given the affidavit of the convening authority, however, what is obvious to us is that he, and his legal staff, failed to ensure that important and legally significant post-trial documents were properly prepared. We encourage greater attention to the details of the post-trial processing of cases.”).2
Aggravating this situation is the reality that “[t]he actual limits of the fact-finding powers of the Courts of Criminal Appeals ... are unclear.” 2 Francis A. Gilligan & Fredric I. Lederer, Court-Martial Procedure § 25-53.20 (1999). This lack of clarity stems from the fact that “Article 66(c) does not ... expressly provide for the appellate resolution of collateral claims not raised at the court-martial.” United States v. Dykes, 38 M.J. 270, 272 (C.M.A.1993) (citing United States v. DuBay, 17 U.S.C.M.A. 147, 149 n. 2, 37 C.M.R. 411, 413 n. 2, 1967 WL 4276 (1967)). Despite the prolonged existence of this ambiguity, neither Congress nor the President has promulgated rules of evidence or procedure by which collateral issues might be resolved by military appellate courts.3 In *809the absence of such rules, military appellate courts are forced to speculate as to which constraints, if any, guide their ability to supplement the record of trial on appeal and resolve issues thereby raised. Cf. United States v. Healy, 26 M.J. 394, 396-97 (C.M.A.1988) (Everett, C.J.) (inferring from silence of UCMJ that “Congress never intended that a Court of Military Review would be under any duty to receive additional information on sentencing after the convening authority had acted.”). Until such rules are promulgated, piecemeal adjudication and ad hoe judicial rulemaking will be the predictable result.
In the face of such uncertainty, it is prudent to recall the observations of the late Judge Wiss in his separate opinion in United States v. Parker, 36 M.J. 269 (C.M.A.1993):
Even a court with “awesome, plenary, de novo power of review” and with “carte blanche to do justice” is not unrestricted. No court is free to act beyond the perimeter of its legal mandate, whether acting on behalf of an individual accused or on behalf of the people through the prosecution. There are some places where even “the proverbial 800-pound gorilla” is not free to roam.
Id. at 273 (Wiss, J., concurring in part and in the result) (citation omitted). Congress did not create this court to backstop convening authorities and their staff judge advocates; to the contrary, our superior court has long held that the actions of the intermediate service courts are “always taken on behalf of an accused and in his interest.” United States v. Zimmerman, 2 U.S.C.M.A. 12, 20, 6 C.M.R. 12, 20, 1952 WL 2267 (1952). We are least, “free to roam” when we purport to act on behalf of a convening authority who has already had the advice and assistance of a staff judge advocate who, in turn, was very likely to have prepared the initial action at issue.4 The fact that a culpable appellant may benefit from the mistake of a convening authority is not a sufficient reason to evade our mandate.5 As such, I cannot join an opinion that strains so mightily against “an accused and ... his interest” without the express support of statute, rule, or precedent allowing the convening authority to impeach his own record of action with parol evidence.6 I would not consider extrinsic evidence of the convening authority’s intent under the instant facts,7 and I would affirm the sentence *810expressly approved by the convening authority in this matter: nine months confinement and reduction to Private El.8

. See R.C.M. 1007 and United States v. Baker, 32 M.J. 290 (C.M.A.1991) (holding that after a court-martial has announced the sentence and adjourned, the sentence cannot be increased upon reassembly).


. I also encourage specificity on the part of those who prepare affidavits for appellate litigation. In the affidavit relied upon by the majority, the convening authority stated the following, “The language pertaining to the bad conduct discharge was inadvertently removed from the action as a result of clerical error." I share Judge Clevenger's concern about the ambiguous nature of this statement. Such a statement is no more helpful than the bald assertion that "mistakes were made.” Even if I were to accede to the use of affidavits to impeach an otherwise unambiguous initial action, I would find such assertions to be unhelpful and unpersuasive.


. Cf. United States v. Walters, 45 M.J. 165, 167 (C.A.A.F.1996) (Cox, J., concurring in the result) (renewing prior recommendation to Joint Service Committee on Military Justice to "consider and recommend” such rules to the President); H.F. “Sparky” Gierke, Five Questions About The Military Justice System, 56 A.F. L.Rev. 249, 255 (2005) (inquiring whether the current cobbled-together system for adjudicating collateral issues should he replaced with a more formal system *809akin to that established by statute for federal civilian prisoners).


. Military justice managers at all levels would do well to heed the admonition of our sister court issued under similar circumstances: “[Wjords very often have rather precise meanings and consequences. The failure to carefully craft the appropriate language and to proofread legal documents does an enormous disservice to the client being served and wastes scarce resources in the rework required to correct defects.” Smith, 44 M.J. at 791.


. As to any purported "windfall” accruing to appellant, it is also useful to recall the following discussion from a decision of our Supreme Court:
There are those who say, as did Justice (then Judge) Cardozo, that under our constitutional exclusionary doctrine "the criminal is to go free because the constable has blundered.” In some cases this will undoubtedly be the result. But, as was said in Elkins, "there is another consideration — the imperative of judicial integrity.” The criminal goes free, if he must, but it is the law that sets him free. Nothing can destroy a government more quickly than its failure to observe its own laws, or worse, its disregard of the charter of its own existence. Mapp v. Ohio, 367 U.S. 643, 659, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961) (citations and footnote omitted). The military justice system has even codified its tolerance for such "windfalls.” See, e.g., Military Rule of Evidence (Mil. R. Evid.) 305(a) (excluding statements obtained without certain warnings); Mil. R. Evid. 311(a) (excluding evidence obtained by unlawful search and seizure). Moreover, it begs the question at issue to characterize the disapproved punitive discharge as a "windfall” or "undeserved benefit.”


. As the Fifth Circuit has recently observed in an unrelated matter, "[t]he Government can not use the appellate courts to reconstruct a new record for its losing case,” United States v. Reasor, 418 F.3d 466 (5th Cir.2005).


. I am mindful that strict application of the par-ol-evidence rule could theoretically prevent us in some future case from receiving an affidavit from a convening authority asserting an intent to provide clemency to an appellant which clemency was inadvertently omitted in the initial action on the sentence. This situation is not before the court, but I am confident that we could temper the demands of the parol-evidence rule by application of accepted notions of military due process in such a case, consistent with our mandate to act on behalf of appellant and in his interest. Cf. Baker, 32 M.J. at 293 (observing that a rule *810that "can operate only to the detriment of the prosecution” is nevertheless necessary because "it assures the integrity of the proceedings and eliminates even the remote possibility of abuse.”). Alternatively, such an appellant could present such information to the Secretary of the Army, the Army Clemency and Parole Board, or the appropriate convening authority for clemency action under Article 74, UCMJ, 10 U.S.C. § 874. See Army Reg. 15-130, Boards, Commissions, and Committees: Army Clemency and Parole Board, para. 3-1 (23 Oct. 1998).


. I also join Judge Clevenger's dissent to the extent that his opinion may be interpreted as saying that a convening authority loses any ability to supplement an unambiguous action after forwarding the record for review.